 

Exhibit 10.33

AMENDMENT NUMBER ONE

TO THE

WEST CORPORATION AMENDED AND RESTATED

2013 LONG-TERM INCENTIVE PLAN

WHEREAS, West Corporation, a Delaware corporation (the “Company”), maintains the
West Corporation Amended and Restated 2013 Long-Term Incentive Plan, as amended
and restated effective as of May 13, 2014 (the “Plan”);

WHEREAS, pursuant to Section 5.2 of the Plan, the Board of Directors of the
Company has the authority to amend the Plan; and  

WHEREAS, the Board has authorized an amendment of the Plan to permit the Company
to provide Plan participants the opportunity to withhold at a rate different
from the minimum statutory rate in accordance with applicable law and accounting
rules.

NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective as of
January 26, 2017, as follows:

 

The third sentence of Section 5.5 (Tax Withholding) is hereby amended and
restated in its entirety to read as follows:

 

"Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value in excess of the amount determined by applying the minimum
statutory withholding rate (or, if permitted by the Company, such other rate as
will not cause adverse accounting consequences under the accounting rules then
in effect, and as permitted under applicable withholding rules of the Internal
Revenue Service (or the applicable taxing authority))."

 

***

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized agent as of January 26, 2017.

 

WEST CORPORATION

 

 

 

By:

 

/s/ Jan D. Madsen

Name:

 

Jan D. Madsen

Title:

 

Chief Financial Officer

 

2